In a proceeding pursuant to CPLR article 78 inter alia to prevent petitioner’s demotion from the rank of sergeant to the rank of patrolman in the City of Long Beach Police Department, he appeals from a judgment of the Supreme *725Court, Nassau County, entered August 21, 1975, which (1) granted respondents’ cross motion to dismiss the proceeding and (2) dismissed the petition. Judgment affirmed, with costs (see Matter of Reed v Bowen, 51 AD2d 728). Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.